
	

114 SRES 463 ATS: Honoring the memory and service of Omaha Police Officer Kerrie Orozco.
U.S. Senate
2016-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 463
		IN THE SENATE OF THE UNITED STATES
		
			May 12, 2016
			Mrs. Fischer (for herself, Mr. Grassley, Mr. Sasse, and Mrs. Ernst) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring the memory and service of Omaha Police Officer Kerrie Orozco.
	
	
 Whereas Officer Kerrie Orozco bravely served the Omaha Police Department for 7 years as an officer and detective, working in the gang unit of the Omaha Police Department;
 Whereas Officer Orozco was a beloved wife, daughter, sister, and mother; Whereas Officer Orozco was a devoted public servant who engaged in many volunteer pursuits in Nebraska and Iowa, including youth sports, youth mentoring, and animal rescue;
 Whereas, as a parishioner of St. Joseph Church in Omaha, Officer Orozco was committed to her Catholic faith;
 Whereas Officer Orozco was killed in the line of duty on May 20, 2015, while serving an arrest warrant on a suspect; and
 Whereas Officer Orozco was the first female officer of the Omaha Police Department to be killed in the line of duty: Now, therefore, be it
		
	
 That the Senate honors the memory and service of Omaha Police Officer Kerrie Orozco.  